UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-14445 HAVERTY FURNITURE COMPANIES, INC. (Exact name of registrant as specified in its charter) Maryland 58-0281900 (State of incorporation) (I.R.S. Employer Identification No.) 780 Johnson Ferry Road, Suite 800 Atlanta, Georgia (Address of principal executive office) (Zip Code) (404) 443-2900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x The numbers of shares outstanding of the registrant’s two classes of $1 par value common stock as of April 30, 2010, were: Common Stock – 17,810,511; Class A Common Stock – 3,811,132. HAVERTY FURNITURE COMPANIES, INC. INDEX Page No. PART I. FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations – Three Months ended March 31, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows – Three Months ended March 31, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures about Market Risk 12 Item 4.Controls and Procedures 12 PART II. OTHER INFORMATION Item 1A. Risk Factors 13 Item 6.Exhibits 13 PART I.FINANCIAL INFORMATION Item 1.Financial Statements HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) March 31, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses Other current assets Total current assets Accounts receivable, long-term Property and equipment Deferred income taxes Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Customer deposits Accrued liabilities Deferred income taxes Current portion of lease obligations Total current liabilities Lease obligations, less current portion Other liabilities Total liabilities Stockholders’ Equity Capital Stock, par value $1 per share: Preferred Stock, Authorized: 1,000 shares; Issued: None Common Stock, Authorized: 50,000 shares; Issued: 2010 –25,580; 2009 – 25,288 shares Convertible Class A Common Stock, Authorized: 15,000 shares; Issued: 2010– 4,333; 2009 – 4,431 shares Additional paid-in capital Retained earnings Accumulated other comprehensive loss (16,381 ) (16,685 ) Less treasury stock at cost – Common Stock (2010 and 2009 – 7,769 shares) and Convertible Class A Common Stock(2010 and 2009 – 522 shares) (76,044 ) (76,044 ) Total stockholders’ equity $ $ See notes to these condensed consolidated financial statements. 1 HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data – Unaudited) Three Months Ended March 31, Net sales $ $ Cost of goods sold Gross profit Credit service charges Gross profit and other revenue Expenses: Selling, general and administrative Interest, net Provision for doubtful accounts Other income, net (202 ) (121 ) Income (loss) before income taxes (7,193 ) Income tax expense 78 70 Net income (loss) $ $ ) Basic earnings (loss) per share: Common Stock $ $ ) Class A Common Stock $ $ ) Diluted earnings (loss) per share: Common Stock $ $ ) Class A Common Stock $ $ ) Basic weighted average common shares outstanding: Common Stock Class A Common Stock Diluted weighted average common shares outstanding: Common Stock Class A Common Stock See notes to these condensed consolidated financial statements. 2 HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands – Unaudited) Three Months Ended March 31, Cash Flows from Operating Activities: Netincome (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Share-based compensation expense Provision for doubtful accounts Net gain on sale of property and equipment (127 ) (16 ) Other (904 ) (48 ) Changes in operating assets and liabilities: Accounts receivable Inventories (350 ) Customer deposits Other assets and liabilities Accounts payable and accrued liabilities (5,375 ) (12,469 ) Net cash provided by (used in) operating activities (356 ) Cash Flows from Investing Activities: Capital expenditures (873 ) (537 ) Proceeds from sale-leaseback transaction — Proceeds from sale of property and equipment 21 Other investing activities — 99 Net cash(used in) provided by investing activities (668 ) Cash Flows from Financing Activities: Proceeds from borrowings under revolving credit facility — Payments of borrowings under revolving credit facility — (5,800 ) Net change in borrowings under revolving credit facility — — Payments on lease obligations (84 ) (71 ) Proceeds from exercise of stock options — Other financing activities (448 ) — Net cash provided by (used in) financing activities (71 ) Increase in cash and cash equivalents during the period Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to these condensed consolidated financial statements. 3 HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE A – Business and Reporting Policies Haverty Furniture Companies, Inc. (“Havertys,” “the Company,” “we,” “our,” or “us”) is a retailer of a broad line of residential furniture in the middle to upper-middle price ranges. We operate all of our stores using the Havertys brand and do not franchise our concept. We operate in one reportable segment, home furnishings retailing. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. The financial statements include the accounts of the Company and its wholly-owned subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation. We believe all normal, recurring adjustments considered necessary for a fair presentation have been included. We have reclassified amounts in components of the prior period cash flow statement related to share-based compensation expense to conform to the current period’s presentation.This reclassification does not change the amount reported as “cash provided by operating activities.” The preparation of condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities as of the date of the consolidated financial statements and reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. The Company is subject to various claims and legal proceedings covering a wide range of matters that arise in the ordinary course of its business activities.We believe that any liability that may ultimately result from the resolution of these matters will not have a material adverse effect on our financial condition or results of operations. For further information, refer to the consolidated financial statements and footnotes thereto included in Havertys’ Annual Report on Form 10-K for the year ended December 31, 2009. NOTE B – Accounts Receivable Accounts receivable balances resulting from certain credit promotions have scheduled payment amounts which extend beyond one year. Portions of the receivables are classified as long-term based on the specific programs’ historical collection rates, which are generally faster than the scheduled rates. The portions of receivables contractually due beyond one year classified as current and long-term are estimates. The timing of actual collections that are contractually due beyond one year may be different from the amounts estimated to be collected within one year. However, based on experience, we do not believe the collection rates will differ significantly. At March 31, 2010 and December 31, 2009, the accounts receivable contractually due beyond one year from the respective balance sheet dates totaled approximately $2.5 million and $2.8 million, respectively. NOTE C – Interim LIFO Calculations An actual valuation of inventory under the LIFO method can be made only at the end of each year based on actual inventory levels and recent costs. Accordingly, interim LIFO calculations must necessarily be based on management’s estimates. Since these estimates may be affected by factors beyond management’s control, interim calculations are subject to the final year-end LIFO inventory valuations. 4 HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE D – Credit Arrangement Havertys has a $60,000,000, revolving credit facility (the “Credit Agreement”) with two banks which is secured by inventory, accounts receivable,cash and certain other personal property.Our Credit Agreement includes negative covenants that limit our ability to, among other things (a) create unsecured funded indebtedness or capital lease obligations collectively in excess of $15,000,000 in aggregate outstandings at any one time, (b) create indebtedness secured by real estate or engage in sale leaseback transactions which together exceed $60,000,000 in the aggregate, (c) sell or dispose of real property or other assets in excess of $30,000,000 in the aggregate, and (d) pay dividends in excess of $6,000,000 or repurchase capital stock in excess of $5,000,000 during any trailing twelve month period. Availability fluctuates under a borrowing base calculation and is reduced by outstanding letters of credit.The borrowing base was $56.6 million at March 31, 2010.Amounts available are reduced by $10.0 million since a fixed charge coverage ratio test is not met for the immediately preceding twelve month period and also reduced by $7.6 million for outstanding letters of credit at March 31, 2010, resulting in a net availability of $39.0 million.There were no borrowed amounts outstanding under the Credit Agreement at March 31, 2010. We are in compliance with the terms of the Credit Agreement at March 31, 2010 and there exists no default or event of default. NOTE E – Income Taxes Our tax provision for interim periods is determined using an estimate of our annual effective tax rate, adjusted for discrete items, if any, that are taken into account in the relevant period. Each quarter we update our estimate of the annual effective tax rate, and if our estimated tax rate changes we make a year to date adjustment. The effective tax rates for the quarters ended March 31, 2010 and 2009 were 3.2% and (1.0)%, respectively.Our income tax expense for the quarter ended March 31, 2010 of approximately $969,000, that would otherwise be recognized, was reduced by a change in the valuation allowance for deferred taxes. We reduced the amount of our valuation allowance by $891,000 based on our review of the realizability of our deferred tax assets.The income tax benefit for the three months ended March 31, 2009 that would otherwise be recognized was offset by an increase in the valuation allowance for deferred taxes.The remainder of the tax expense in both periods is for Texas state taxes, which are based on gross profit and not pre-tax income or loss. NOTE F – Fair Value of Financial Instruments The fair values of our cash and cash equivalents, accounts receivable, accounts payable and customer deposits approximate the carrying value due to their short-term nature.The assets related to our self-directed, non-qualified deferred compensation plan for certain executives and employees are valued using quoted market prices multiplied by the number of shares held, a Level 1 valuation technique.These assets totaled approximately $1.6 million at March 31, 2010 and $1.5 million at December 31, 2009 and are included in other assets.The related liability of the same amount is included in other liabilities. 5 HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE G – Earnings Per Share We report our earnings per share using the two-class method.The income or loss per share for each class of common stock is calculated assuming 100% of our earnings or losses are distributed as dividends to each class of common stock based on their contractual rights. The Common Stock of the Company has a preferential dividend rate of at least 105% of the dividend paid on the Class A Common Stock. The Class A Common Stock, which has ten votes per share as opposed to one vote per share for the Common Stock (on all matters other than the election of directors), may be converted at any time on a one-for-one basis into Common Stock at the option of the holder of the Class A Common Stock. The following is a reconciliation of the loss and number of shares used in calculating the diluted loss per share for Common Stock and Class A Common Stock (amounts in thousands): Three Months Ended March 31, Numerator: Common: Distributed earnings $
